DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small spacing” in claim 15 is a relative term which renders the claim indefinite. The term “small spacing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl (US 20070247327, hereinafter Hammerl) in view of Alfaro et al. (US 20180072212, hereinafter Alfaro).
Regarding claim 11, Hammerl teaches a vehicle comprising: 
a vehicle floor, 
multiple vehicle wheels (See at least Hammerl: Fig. 1, 2), and…
Yet, Hammerl does not explicitly teach:
a surroundings monitoring device comprising a plurality of surroundings sensor units that comprise laser scanners, each of the surroundings sensor units having a continuous monitoring angle range in a horizontal plane below the vehicle floor, 
wherein the surroundings monitoring device further comprises two surroundings sensor units which are arranged under the vehicle floor, within a plan view contour of the vehicle, such that the monitoring angle ranges of the two surrounding sensor units overlap one another in part and define a common horizontal scanning region in which gaps or shadowing in a particular monitoring angle range of a particular surroundings sensor unit, within the plan view contour of the vehicle, are captured by an additional monitoring angle range of the other surroundings sensor unit, such that the surroundings monitoring device offers 360 all-around monitoring around the vehicle.
However, in the same field of endeavor, Alfaro teaches:
a surroundings monitoring device comprising a plurality of surroundings sensor units that comprise laser scanners, each of the surroundings sensor units having a continuous monitoring angle range in a horizontal plane below the vehicle floor (See at least Alfaro: Fig. 2, 3; Para. 0042), 
wherein the surroundings monitoring device further comprises two surroundings sensor units which are arranged under the vehicle floor, within a plan view contour of the vehicle, such that the monitoring angle ranges of the two surrounding sensor units overlap one another in part and define a common horizontal scanning region in which gaps or shadowing in a particular monitoring angle range of a particular surroundings sensor unit (See at least Alfaro: Fig. 2, 3; Para. 0040), within the plan view contour of the vehicle, are captured by an additional monitoring angle range of the other surroundings sensor unit, such that the surroundings monitoring device offers 360 all-around monitoring around the vehicle (See at least Alfaro: Fig. 2, 3; Para. 0040).
It would have been obvious to one of ordinary skill in the art to include in a vehicle of Hammerl with 360 degree sensors as taught by Alfaro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide all-around monitoring field.

Regarding claim 12, Hammerl in combination with Alfaro teaches the vehicle according to claim 11. Hammerl further teaches:
wherein the vehicle is an automated industrial truck (See at least Hammerl: Fig. 1, 2).

Regarding claim 21, Hammerl in combination with Alfaro teaches the vehicle according to claim 11. Hammerl further teaches:
wherein the vehicle comprises load receiving means, which can be raised and lowered,
wherein, when the load receiving means are raised, shadowing is brought about, within the monitoring angle ranges of the two surroundings sensor units, by the vehicle wheels (See at least Hammerl: Fig. 1, 2).

Regarding claim 22, Hammerl in combination with Alfaro teaches the vehicle according to claim 11. Alfaro further teaches:
wherein a protective field is defined in the surroundings monitoring device such that the vehicle is stopped in an event of an object entering the protective field, and in that the protective field extends outwards, away from the vehicle, beyond a shadow region (See at least Alfaro: Fig. 2, 3; Para. 0042; Para. 0049).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hammerl with protective field as taught by Alfaro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide obstacle avoidance.

Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl in view of Alfaro as applied to claim 11 above, and further in view of Taylor (US 4322670, hereinafter Taylor).
Regarding claim 13, Hammerl in combination with Alfaro teaches the vehicle according to claim 11. 
Yet, Hammerl in combination with Alfaro does not explicitly teach:
wherein two wheels of the multiple vehicle wheels are arranged at a mutual spacing on a first common straight line, and a third wheel of the multiple vehicle wheels is arranged on a second straight line so as to be at an additional spacing from the first common straight line, 
the second straight line extending perpendicularly to the first common straight line, and 
the second straight line intersecting with the first common straight line centrally between the two wheels arranged on the first common straight line. 
However, in the same field of endeavor, Taylor teaches:
wherein two wheels of the multiple vehicle wheels are arranged at a mutual spacing on a first common straight line, and a third wheel of the multiple vehicle wheels is arranged on a second straight line so as to be at an additional spacing from the first common straight line (See at least Taylor: Fig. 3), 
the second straight line extending perpendicularly to the first common straight line (See at least Taylor: Fig. 3), and 
the second straight line intersecting with the first common straight line centrally between the two wheels arranged on the first common straight line (See at least Taylor: Fig. 3).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hammerl in combination with Alfaro with layout by straight lines as taught by Taylor since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide layout of wheels.

Regarding claim 14, Hammerl in combination with Alfaro and Taylor teaches the vehicle according to claim 13. Hammerl further teaches:
wherein the two wheels that are arranged on the first common straight line, so as to be mutually spaced, are non-steered load support wheels, and the third wheel is a steerable drive wheel (See at least Hammerl: Fig. 1, 2).

Regarding claim 16, Hammerl in combination with Alfaro and Taylor teaches the vehicle according to claim 13. Alfaro further teaches:
wherein the monitoring angle ranges of the two surroundings sensor units are configured such that the third wheel is located between a start and an end of the particular monitoring angle range, and in a blind angle range of the particular surroundings sensor unit (See at least Alfaro: Fig. 3; Para. 0043).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hammerl in combination with Taylor with blind angle in particular monitoring range as taught by Alfaro since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will minimize blind spot.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl in view of Alfaro as applied to claim 11 above, and further in view of KIMURA et al. (US 20180215539, hereinafter KIMURA).
Regarding claim 17, Hammerl in combination with Alfaro teaches the vehicle according to claim 11. 
Yet, Hammerl in combination with Alfaro does not explicitly teach:
wherein each of the two surroundings sensor units has a respective continuous monitoring angle range in a range of from 255° to 280°. 
However, in the same field of endeavor, KIMURA teaches:
wherein each of the two surroundings sensor units has a respective continuous monitoring angle range in a range of from 255° to 280° (See at least KIMURA: Para. 0069).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hammerl in combination with Alfaro with monitoring range as taught by KIMURA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide monitoring range.

Regarding claim 18, Hammerl in combination with Alfaro and KIMURA teaches the vehicle according to claim 17. KIMURA further teaches:
wherein the respective continuous monitoring angle range of each of the two surroundings sensor units is approximately 270° (See at least KIMURA: Para. 0069).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hammerl in combination with Alfaro with monitoring range as taught by KIMURA since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide monitoring range.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerl in view of Alfaro as applied to claim 11 above, and further in view of Gagne et al. (US 20200356094, hereinafter Gagne).
Regarding claim 19, Hammerl in combination with Alfaro teaches the vehicle according to claim 11. 
Yet, Hammerl in combination with Alfaro does not explicitly teach:
wherein each of the two surroundings sensor units have a range of at least 3 m. 
However, in the same field of endeavor, Gagne teaches:
wherein each of the two surroundings sensor units have a range of at least 3 m (See at least Gagne: Para. 0086).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hammerl in combination with Alfaro with monitoring range as taught by Gagne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide monitoring range.

Regarding claim 20, Hammerl in combination with Alfaro and Gagne teaches the vehicle according to claim 19. Gagne further teaches:
wherein the range of each of the two surroundings sensor units is approximately 5 m (See at least Gagne: Para. 0086).
It would have been obvious to one of ordinary skill in the art to include in the vehicle of Hammerl in combination with Alfaro with monitoring range as taught by Gagne since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide monitoring range.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 discloses “wherein, in a plan view, the two surroundings sensor units together with the third wheel are arranged on an additional straight line, extending in parallel with the first common straight line, so as to be at a small spacing from the third wheel, the third wheel being positioned between the surroundings sensor units”.
The closest prior art of record is Hammerl. Hammerl teaches in layout of wheels in Fig. 1 and 2.
Another closest prior art of record is Taylor. Taylor teaches in wheels layout on the straight lines in Fig. 3.
In regards to claim 15, Hammerl taken either individually or in combination with Taylor fails to teach or render obvious an apparatus for disclosing: “wherein, in a plan view, the two surroundings sensor units together with the third wheel are arranged on an additional straight line, extending in parallel with the first common straight line, so as to be at a small spacing from the third wheel, the third wheel being positioned between the surroundings sensor units”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663